Citation Nr: 1333652	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to October 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In February 2012, the Veteran presented testimony before the Board.  A copy of the transcript is of record.  The Board previously remanded the claim in May 2012 and April 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of service connection for a stomach disorder was most recently remanded in April 2013.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998). 

The April 2013 remand requested a VA examination and notified the VA examiner that the Veteran was treated for acute gastroenteritis in 2006 and complained of abdominal cramps at separation in 2007.  The remand also informed the examiner that the Veteran is "presumed credible and has presented with a history of continuous stomach symptoms since service, including, but not limited to, pain, cramping, fecal incontinence, and multiple bowel movements per day."

Pursuant to the Board's remand, the Veteran was afforded a VA examination in May 2013, during which the examiner noted that the Veteran had been diagnosed with chronic diarrhea in "2003 per patient."  The examiner opined that chronic diarrhea is less likely as not caused by or a result of gastroenteritis in service.  As rationale, the examiner noted that the Veteran was "seen for gastroenteritis in service which resolved with no evidence of chronicity noted in service medical records and after active duty."  It is unclear whether the examiner has diagnosed a current stomach disorder.  In addition, the basis of the opinion appears to be a lack of chronicity since service, but the examiner did not take into consideration the Board's finding that the Veteran has presented with a credible history of continuous stomach symptoms since service.  As such, the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The Veteran's claims file and all appropriate medical records must be made available to the examiner for review before the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.    

Based on the examination and review of the record, the examiner should address the following:  

a) Identify all currently diagnosed stomach disorders, to include those manifested by gastroenteritis and fecal incontinence.  

b)  for any currently diagnosed stomach disorder, is it at least as likely as not (a 50% or higher degree of probability) that the disorder is related to the in-service gastroenteritis and complaints of abdominal cramps and the credible statements and history as to continuous stomach symptoms since service (pain, cramps, fecal incontinence, and multiple bowel movements per day)? 

In answering the questions, the examiner should consider that the Veteran was treated for acute gastroenteritis during service (2006) and complained of abdominal cramps at separation examination (2007).  The examiner should also presume credible the Veteran's report of continuous stomach symptoms since service, including, but not limited to, pain, cramping, fecal incontinence, and multiple bowel movements per day.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  In the interest of avoiding further remand, the AMC/RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


